UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4233


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL CHAVEZ-NEVAREZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:12-cr-00387-RJC-1)


Submitted:   September 25, 2014          Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Rafael Rodriguez, Miami, Florida, for Appellant. William A.
Brafford, Steven R. Kaufman, Assistant United States Attorneys,
Charlotte, North Carolina; Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daniel    Chavez-Nevarez         pled    guilty       without      a     plea

agreement to one count each of conspiracy to distribute at least

five    kilograms      of   cocaine,   in      violation      of    21    U.S.C.     § 846

(2012), and possession with intent to distribute cocaine, in

violation 21 U.S.C. § 841(b)(1)(B) (2012), and was sentenced to

168 months in prison.          Chavez-Nevarez’s counsel filed a brief in

accordance     with     Anders    v.   California,          386    U.S.   738    (1967),

stating that, in counsel’s view, there are no meritorious issues

for appeal, but questioning whether the district court complied

with Fed. R. Crim. P. 11 in accepting Chavez-Nevarez’s plea, and

whether   it    followed     proper    sentencing       procedures         in   imposing

Chavez-Nevarez’s sentence.             Chavez-Nevarez has not filed a pro

se supplemental brief, despite receiving notice of his right to

do so, and the Government has declined to file a responsive

brief.    We affirm.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for review.

The record reveals that the district court fully complied with

the Rule 11 requirements during the plea colloquy, ensuring that

Chavez-Nevarez’s        plea     was   knowing        and     voluntary,        that    he

understood the rights he was giving up by pleading guilty and

the sentence he faced, and that he committed the offenses to

which    he   was   pleading     guilty.        Chavez-Nevarez           also   attested

                                           2
during the hearing that he fully understood the ramifications of

his guilty plea, and that no one made promises of leniency to

him    if     he    pled     guilty.      Because       no    reversible      error    was

committed during the Rule 11 hearing, and since Chavez-Nevarez’s

plea    was     knowing,      voluntary,    and     supported      by    a    sufficient

factual basis, we affirm Chavez-Nevarez’s convictions.

               We also affirm Chavez-Nevarez’s sentence.                     We review a

sentence      for     reasonableness,      applying      an    abuse    of    discretion

standard.          See Gall v. United States, 552 U.S. 38, 51 (2007);

see also United States v. Layton, 564 F.3d 330, 335 (4th Cir.

2009).          This       review   requires      consideration         of    both     the

procedural         and     substantive    reasonableness         of     the    sentence.

Gall, 552 U.S. at 51.                  We first assess whether the district

court       properly        calculated    the     advisory       Guidelines       range,

considered the factors set forth in 18 U.S.C. § 3553(a) (2012),

analyzed        any        arguments     presented       by     the     parties,       and

sufficiently explained the selected sentence.                     Gall, 552 U.S. at

49–51; United States v. Lynn, 592 F.3d 572, 575–76 (4th Cir.

2010).      If the sentence is free of significant procedural error,

we     review      the     substantive     reasonableness        of     the    sentence,

“examin[ing] the totality of the circumstances to see whether

the sentencing court abused its discretion in concluding that

the    sentence       it    chose   satisfied     the    standards      set    forth    in



                                            3
§ 3553(a).”      United States v. Mendoza–Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).

            In this case, the district court properly calculated

Chavez-Nevarez’s       Guidelines     range,     treated         the   Guidelines      as

advisory,      and   considered     the    applicable        §    3553(a)     factors.

Moreover, the record establishes that the district court based

Chavez-Nevarez’s sentence on its “individualized assessment” of

the facts of the case and imposed the sentence recommended by

the parties.         United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009) (emphasis omitted).                Accordingly, we conclude that

Chavez-Nevarez’s sentence is procedurally reasonable.                              In the

absence of any evidence or argument suggesting that the sentence

is substantively unreasonable, we presume on appeal that Chavez-

Nevarez’s sentence is reasonable.                See United States v. Susi,

674 F.3d 278, 289 (4th Cir. 2012).

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                We

therefore   affirm      the    district    court’s      judgment.           This    court

requires that counsel inform Chavez-Nevarez, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Chavez-Nevarez requests that a petition be

filed,   but    counsel       believes    that   such    a       petition    would     be

frivolous, then counsel may move in this court for leave to

withdraw from representation.             Counsel’s motion must state that

                                          4
a copy thereof was served on Chavez-Nevarez.                We dispense with

oral   argument   because     the    facts   and   legal    contentions     are

adequately   presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                       5